Citation Nr: 1757127	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  09-08 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.  


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The late Veteran served on active duty in the United States Army from February 1972 to August 1973.  He died in December 2005.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Portland, Oregon.  

In a March 2011 hearing, the appellant appeared before the undersigned traveling Veterans Law Judge (VLJ), sitting at the RO.  A transcript of this hearing has been obtained and associated with the Veteran's claims file.  

In September 2014, the Board denied the appellant's claims of entitlement to service connection for the Veteran's cause of death, to include Dependency and Indemnity Compensation (DIC) under 38 U.S.C. 1318, DIC under 38 U.S.C. § 1151 for the cause of the Veteran's death as a result of VA medical treatment, and Chapter 35 Dependent's Educational Assistance (DEA) benefits.  The Veteran then appealed the Board's denial to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2016 memorandum decision, the Court vacated and remanded the September 2014 Board decision to the extent that it denied entitlement to service connection for the Veteran's cause of death.  The Court affirmed the Board's decision to deny entitlement to DIC under the provisions of 38 U.S.C. § 1151 and dismissed the remaining portions of the Board's decision.  The Court noted that the appellant abandoned her appeal as to the issue of DIC based on a theory of exposure to hepatitis C via an in-service tattoo and declined to challenge the denial of DIC under 38 U.S.C.A. 1318 and the denial of entitlement to DEA benefits.  


FINDINGS OF FACT

1. The Veteran died in December 2005; the death certificate shows that his immediate cause of death was listed as hepatic encephalopathy, with liver failure and hepatitis C listed as contributing conditions.  

2. The evidence is at least in equipoise as to whether hepatitis C, which contributed to the Veteran's death, was incurred in, or the result of, his active service.  


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have been met.  38 U.S.C. §§ 1110, 1310, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of a veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a). 

According to the Veteran's death certificate the immediate cause of death was hepatic encephalopathy, with liver failure and hepatitis C listed as contributing conditions.  Notably, at the time of his death, service connection had been established only for a low back strain.  As a result, the relevant question is whether a liver condition to include hepatitis C had its onset in service or was otherwise etiologically related to service.  

VA treatment records to include a December 1997 VA treatment report show drug and alcohol abuse.  In April 2000 the Veteran was noted to have a history of hepatitis C, first diagnosed in January 1999.  A May 2001 VA treatment report shows that the Veteran's cirrhosis was secondary to his hepatitis C infection.

In April 2017, Dr. A.M.M. rendered an independent medical expert (IME) opinion whereby she opined that based on the facts in the instant case it is at least as likely as not that the Veteran became exposed to hepatitis during service, including due to the vaccination he received in service via air injection gun.  Dr. A.M.M. also opined that it is at least as likely as not that the Veteran's continued alcohol abuse and drug abuse were not factors complicating his history of hepatis C and cirrhosis.  This opinion is deemed highly probative as it was thorough and applied medical principles to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).

The only other medical opinion of record is an opinion dated in September 2016 from a private medical doctor, which is consistent with the April 2017 favorable IME opinion.  

In light of the positive IME opinion and lack of adequate contradictory evidence, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's cause of death was related to service.  See 38 C.F.R. § 3.312(c).  The benefit-of-the-doubt will be conferred in the appellant's favor and her claim for service connection for cause of death is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for the Veteran's cause of death is granted.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


